Citation Nr: 0937746	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

The appellant presented testimony at a Video Conference 
hearing chaired by the undersigned Veterans Law Judge in 
April 2008.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  Esophageal cancer was not manifested in service, and has 
not been linked by competent evidence to service.

2.  The evidence fails to show that the Veteran's service-
connected disabilities, including peripheral vascular disease 
of the bilateral lower extremities, either caused or 
contributed to his death.





CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e), 3.312, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
U.S. Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case or Supplemental Statement of the Case.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the instant case, the foregoing notice requirements were 
partially satisfied by an April 2006 letter which informed 
the appellant of the information required to substantiate a 
DIC claim based on a previously service-connected condition.  
Although that letter did not include the conditions for which 
the Veteran was service-connected at the time of his death, 
or an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected, the appellant testified at a Video Conference 
hearing, where her testimony demonstrated her actual 
knowledge of such.  Further, there has been no suggestion 
that there is any prejudice due to a lack of proper VA 
notice, and the appellant is represented by an organization 
that is intimately familiar with her case and what is 
necessary to substantiate her claim on appeal.  Therefore, 
the Board is confident that any notice deficiencies do not 
affect the essential fairness of the adjudication, and the 
presumption of prejudice is rebutted. 

Also, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as assigning a disability 
rating or effective date, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  As will 
be discussed in the following decision, the Board is denying 
the appellant's claim.  As such, no rating or effective date 
will be assigned.

For the foregoing reasons, no further action is required 
regarding the duty to notify.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
evidence adequately identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file.  In this regard, the Board notes that in May 2008, the 
appellant submitted private medical records and waived her 
right to RO review of this evidence.  Neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  
See Id.

It is noted that at the time of his death, the Veteran was 
service connected for peripheral vascular disease of the 
right and left lower extremity (each rated as 40 percent 
disabling), right frozen foot with right sympathectomy and 
scar (rated as 30 percent disabling), left frozen foot (rated 
as 30 percent disabling), peripheral neuropathy of the right 
and left lower extremity (each rated as 10 percent 
disabling), and residuals of comminuted fracture of the right 
mandible (rated as noncompensable).  By a March 2003 rating 
action, the Veteran was awarded a total disability rating 
based on individual unemployability (TDIU) for these 
conditions, effective from January 2001.

The Veteran died in February 2006; and his death certificate 
lists the cause of death as esophageal cancer, with no other 
conditions listed as contributing to his death.  

The appellant contends that her husband's death was not 
caused by cancer, insisting that he was cancer-free at the 
time of his death, but rather by his service-connected 
peripheral vascular disease of the lower extremities.  She 
has advanced several arguments in this regard.  In her 
November 2006 Notice of Disagreement, she asserted that her 
husband's peripheral vascular disease prevented him from 
fighting off his cancer.  Additionally, at the April 2008 
Video Conference hearing, she asserted that her husband's 
death was caused by a heart attack due to lack of circulation 
in his lower extremities.

The record reflects that the Veteran was diagnosed with 
squamous cell carcinoma of the larynx/epiglottis is August 
2004.  A December 2004 private medical report indicates that 
post-radiation therapy there was no evidence of residual 
tumor.  However, VA treatment reports and private hospital 
reports just prior to the Veteran's death, show that he had 
recently developed swelling in his throat and difficulty 
swallowing and was scheduled for a biopsy in February 2006.  
A January 2006 hospital admission report, dated the day 
before the Veteran's death, shows that he was weak and 
experiencing shortness of breath.  Cardiovascular findings 
were normal, however, with no chest pain or palpitations.  

While the appellant sincerely believes that the Veteran's 
death was the result of his service-connected peripheral 
vascular disease, she is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, her opinion is 
insufficient to link the Veteran's death to his service-
connected conditions.

Here, the medical evidence of record simply fails to show 
that the Veteran's peripheral vascular disease of the 
bilateral lower extremities (or any other disability linked 
to service) either caused, or contributed to, his death.

Further, to the extent that the appellant's claim rests on 
the argument that the Veteran's death certificate is 
erroneous, the Board can only reach a conclusion based on 
what that document currently reflects, which is esophageal 
cancer.  There is no medical indication that this condition 
stemmed from the Veteran's service-connected conditions or 
his time in service.

As such, the criteria for service connection for the cause of 
the Veteran's death have not been met, and the appellant's 
claim is therefore denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


